As filed with the Securities and Exchange Commission on August 31, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CreditRiskMonitor.com, Inc. (Exact name of registrant as specified in its charter) Nevada 36-2972588 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 704 Executive Boulevard, Suite A Valley Cottage, New York (Address of principal executive offices) (Zip Code) 2009 Long Term Incentive Plan (Full title of plan) Mr. Jerome S. Flum Chairman and Chief Executive Officer CreditRiskMonitor.com, Inc. 704 Executive Boulevard, Suite A Valley Cottage, NY 10989 (Name and address of agent for service) (845) 230-3000 (Telephone number, including area code, of agent for service) Copy to: David I. Schaffer, Esq. Meltzer, Lippe, Goldstein & Breitstone, LLP 190 Willis Avenue Mineola, New York 11501 (516) 747-0300 Fax (516) 747-0653 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $0.01 per share issuable under the 2009 Long Term Incentive Plan, as amended from time to time $ $ $ Notes: 1. The employee benefit plan described herein provides for certain adjustments to the number of interests to be issued thereunder, including an annual increase in the number of shares reserved for issuance under the plan.Such additional shares shall be covered in this registration statement pursuant to Rule 416(c) under the Securities Act of 1933, as amended (the “Securities Act”), which provides that a registration statement on Form S-8 relating to securities to be offered pursuant to an employee benefit plan, including interests in such plan that constitute separate securities required to be registered under the Securities Act, shall be deemed to register an indeterminate amount of such plan interests. 2. The price per share set forth above in the fee calculation is based upon the average bid and asked price of a share of Common Stock of the Company on the OTCQX as of August 27, 2012 in accordance with Rule 457 promulgated under the Securities Act. In accordance with the provisions of Rule 462 promulgated under the Securities Act, this registration statement will become effective upon filing with the Securities and Exchange Commission (the “Commission”). EXPLANATORY NOTE The Section 10(a) prospectus being delivered by CreditRiskMonitor.com, Inc. (the “Company” or the “Registrant”) to participants in the CreditRiskMonitor.com, Inc. 2009 Long Term Incentive Plan (the “Plan”) as required by Rule 428 under the Securities Act, has been prepared in accordance with the requirements of Form S-8 and relates to shares of Common Stock, $0.01 par value per share, of the Company (the “Common Stock”), which have been reserved for issuance pursuant to the Plan. The information regarding the Plan required in the Section 10(a) prospectus is included in the documents being maintained and delivered by the Company as required by Rule 428 under the Securities Act. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information. The document(s) containing the information specified in Part I of Form S-8 will be sent or given to participants in the Plan as specified by Rule 428(b)(1) under the Securities Act. Pursuant to the instructions for Form S-8, such documents need not be filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 under the Securities Act.These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. Item 2. Registrant Information and Employee Plan Annual Information. Upon written or oral request, any of the documents incorporated by reference in Item 3 of Part II of this Registration Statement (which documents are incorporated by reference in this Section 10(a) Prospectus), other documents required to be delivered to eligible employees pursuant to Rule 428(b), or additional information about the Plan are available without charge by contacting: Mr. Lawrence Fensterstock, Senior Vice President CreditRiskMonitor.com, Inc. 704 Executive Boulevard, Suite A Valley Cottage, NY 10989 (845) 230-3000 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
